Case 1:99-mc-09999 Document 1150-6 Filed 10/14/20 Page 1 of 2 PageID #: 115825




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

GUSTAV KLAUKE GMBH.,                              )
                                                  )
                       Plaintiff,                 )
                                                  )
           v.                                     )   C.A. No. ____________
                                                  )
HUSKIE TOOLS LLC,                                 )   DEMAND FOR JURY TRIAL
                                                  )
                       Defendant.                 )


                PLAINTIFF KLAUKE’S CORPORATE DISCLOSURE STATEMENT

                Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Gustav

Klauke GmbH (“Klauke”) makes the following disclosures:

                1.     Klauke is a non-governmental corporate party.

                2.     Below is a list of Klauke’s parent corporation(s):

                       a.       Emerson Climate Technologies GmbH

                       b.       Emerson Climate Technologies, Inc.

                       c.       EECO, Inc.

                       d.       Emerson Electric (U.S.) Holding Corporation

                3.     Below is a list of any publicly-held corporation(s) that owns 10% or more

of Klauke’s stock:

                       a.       Klauke is an indirect, wholly-owned subsidiary of Emerson

                                Electric Co.

                4.     Klauke understands that under Rule 7.1 of the Federal Rules of Civil

Procedure, it must promptly file a supplemental statement upon any change in the information

that this statement requires.
Case 1:99-mc-09999 Document 1150-6 Filed 10/14/20 Page 2 of 2 PageID #: 115826




                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                      /s/ Rodger D. Smith II

                                      Rodger D. Smith II (#3778)
OF COUNSEL:                           1201 North Market Street
                                      P.O. Box 1347
Richard L. Brophy                     Wilmington, DE 19899
Marc Vander Tuig                      (302) 658-9200
Kyle Gottuso                          rsmith@mnat.com
ARMSTRONG TEASDALE, LLP
7700 Forsyth Blvd., Suite 1800        Attorneys for Plaintiff Gustav Klauke GmbH
St. Louis, MO 63105
(314) 621-5070

Carla J. Baumel
ARMSTRONG TEASDALE, LLP
4643 S. Ulster Street, Suite 800
Denver, CO 80237
(720) 200-0675

October 14, 2020




                                      2
